Citation Nr: 0621421	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1985 to May 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a). 

Service connection is currently in effect for the following 
conditions: migraine headaches, evaluated as 30 percent 
disabling, hypertension, evaluated as 10 percent disabling, 
and mood disorder, evaluated as 30 percent disabling.  His 
combined evaluation is listed as 60 percent.  Given the 
foregoing, the veteran does not meet the minimum schedular 
requirements for a TDIU.  38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  In 
such instances, the matter should be submitted by the rating 
board to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board cannot award TDIU 
under 4.16(b) in the first instance; the RO must first submit 
the claim to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).  

Here, the Board directed in a March 2004 remand that the 
veteran be afforded a VA examination to determine whether his 
service-connected disabilities rendered him unemployable.  
Such was conducted in January 2005.  The examiner indicated 
that the functional impairment of both the veteran's migraine 
headaches and his hypertension was "moderate to moderately 
severe," but he then stated that it was his opinion "that 
the veteran is unable to be gainfully employed secondary to 
the service-connected disabilities of migraine headaches, 
mood disorder, and hypertension, each of which have an 
ability to aggravate the other conditions."  

Therefore, the Board has determined that the instant matter 
is one which is appropriate to be sent for extra-schedular 
consideration.     

Finally, though, it is noted that the veteran submitted a 
statement in November 2005 in which he requested 
consideration of an increased rating for migraines and of 
service connection for hearing loss and tinnitus.  It does 
not appear from a review of the claims folder that such 
issues have been adjudicated by the RO.  Consequently, these 
claims are still pending and could have an impact on the TDIU 
issue.   
   
Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center for the following action:

The RO should formally adjudicate the 
claims of an increased rating for 
migraines and service connection for 
hearing loss and tinnitus, and provide 
appropriate notice to the veteran 
concerning the rating action(s) and his 
appellate rights.  Thereafter, depending 
upon the decisions rendered by the rating 
action(s), the RO should either 
readjudicate the claim of entitlement to 
TDIU (if schedular requirements for TDIU 
rating are met) or refer the case to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 4.16(b) (if schedular requirements for 
TDIU rating are still not met).  
Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



